Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00296-CR
                                NO. 14-18-00297-CR

                      JERRY RAMON NISBY, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1532820 and 1583728

                  MEMORANDUM                       OPINION
      In trial court number 1532820 (appeal number 14-18-00296-CR), appellant
entered a plea of guilty to aggravated robbery with a deadly weapon. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to fifteen years’ imprisonment. The trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea bargain
case, and the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The
trial court’s certification is included in the record on appeal. See Tex. R. App. P.
25.2(d). The record supports the certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      In trial court number 1583728 (appeal number 14-18-00297-CR), appellant
was not convicted because the trial court dismissed the case. Generally, appeals in
criminal cases may only be taken from final judgments of convictions. Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). No exception to the general rule
allows an appeal from an order dismissing the case.

      Accordingly, we dismiss both appeals for lack of jurisdiction.

                                  PER CURIAM



Panel consists of Justices Jamison Wise, and Jewell.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2